STONE, J.
'We deem it unneeessary, in this case, to
consider whether‘the language averred in the complaint to have been spoken by the defendant, sufficiently identifies: and charges the offense denounced by section 3285 of the Code. — See Code, '§ 2224 ; Perdue v. Burnett, Min. 138-; Shirgenegger v. Taylor, 2 Brev. 4S0. 'On another ground, we think the judgment of the circuit court must be affirmed. The punishment for trading illegally with slaves is a money fine, to which may be added imprisonment in the county jail, not exceeding six months. A mere trading with slaves, without the consent of the master, owner, or overseer of such slaves, does not,-per se, involve moral turpitude; and the punishment is not infamous, in that sense which constitutes the-words actionable of-.themselves. — Hillhouse v. Peck, 2 S. & P. 395; Johnson v. Morrow, 9 Por. 525 ; Dudley v. Horn, 21 Ala. 379; Andress v. Koppenheafer, 3 S. & R. 255; McClung v. Ross, 5 Bin. 218; Birch v. Benton, 26 Mo. (5 Jones,) 153; Speaker v. McKenzie, ib. 255; Quinn v. O’Gara, 2 E. D. Smith, 388 ; Young v. Miller, 8 Hill, 22; McKee v. Ingalls, 4 Scam. 30. See, also, Shuttleworth v. The State, 35 Ala. 415, and authorities qb appellee’s brief.
Judgment of the circuit court affirmed'.